                        UNITED STATES DISTRICT COUNT
                        FOR THE DISTRICT OF MARYLAND
                               (Northern Division)

ST. MICHAEL’S MEDIA, INC.                   )
                                             )
      Plaintiff,                             )
                                             )
vs.                                          )
                                             )      Civil Action No.: 21-cv-02337 ELH
THE CITY OF BALTIMORE, et al.,               )
                                             )
      Defendants.                            )
                                        ORDER

      Upon consideration of Plaintiff St. Michael’s Media, Inc.’s Emergency Motion for

Immediate Status Conference and for Order to Show Cause Why Defendants Should Not

Be Held in Contempt [ECF 19], and after a status conference held on the record on

September 21, 2021, it is this ____ day of September 2021, by the United States District

Court for the District of Maryland, ORDERED:


      1.     That, there being no evidence presented that any Defendant violated the

Temporary Restraining Order entered by this Court on September 14, 2021 [ECF 9] the

Plaintiff’s Motion is hereby DENIED;

      2.     That, Plaintiff’s request that SMG/Royal Farms be required to specifically

perform any alleged contract with Plaintiff is DENIED until formal consideration is given

at this Court’s hearing scheduled for September 30, 2021.

      3.     That, Plaintiff’s request that this Court order the Mayor and City Council

of Baltimore (the “City”), cease any communications with SMG/Royal Farms is hereby

DENIED;
        4.   That, Plaintiff’s request that this Court order the Baltimore City Law

Department to cease representation of SMG/Royal Farms is hereby DENIED;

        5.   That, there is no finding that the City, nor any of its employees,

representatives, affiliates, or associates, engaged in any acts of intimidation toward any

party, including SMG/Royal Farms.        Therefore, Plaintiff’s request that the City be

enjoined from any acts that could be construed as intimidating to any party, including

SMG/Royal Farms is hereby DENIED;

        6.   That, SMG/Royal Farms is hereby encouraged to refrain from engaging

with or booking any events for the MECU Pavilion on November 16, 2021 until after an

order is entered on Plaintiff’s Amended Motion for Preliminary Injunction [ECF 15].




Date:                      ________________________________________
                           The Honorable Ellen L. Hollander
                           United States District Court for the District of Maryland




                                            2
